DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art, Goodnow et al. (US 2006/0010098), teaches a host-client data sharing system that manages diabetes care data. A host database, preferably web or internet based, is implemented for storing diabetes care data relating to multiple diabetics. A client or local database stores the diabetes care data relating to multiple diabetics on a personal appliance such as a PC, or a portable or handheld microprocessor-based computing device (See, for example, Goodnow: abstract; ¶¶ [0003]-[0013]; FIG. 1).
The second closest prior art, Nitzan et al. (US 2007/0033074), teaches a diabetes data management system selects variable parameters and one or more devices with data that are utilized in a report. The diabetes data management system analyzes data during a selected period. The system generates reports which highlight data from one or more device during the selected period including carbohydrate, insulin, and glucose data, reports which highlight data around and during meal events and other user-defined events, reports which overlay multiple data based on time of day and other factors, and automatically prepared logbook reports (See, for example, Nitzan: abstract; ¶¶ [0006]-[0014]; FIGS. 1-47).
	The prior art, however, does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “receiving a request to generate a report; selecting, in response to the request, at least one module from among a plurality of modules, the selection performed based on 
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686